NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                 MONTY SHELTON,
                  Plaintiff-Appellant,

                           v.

                  UNITED STATES,
                  Defendant-Appellee.
                ______________________

                      2013-5057
                ______________________

    Appeal from the United States Court of Federal
Claims in No. 12-CV-0519, Judge Francis M. Allegra.
                 ______________________

              Decided: September 11, 2013
                ______________________

   MONTY SHELTON, of Fort Worth, Texas, pro se.

    BARBARA E. THOMAS, Trial Attorney, Commercial Lit-
igation Branch, Civil Division, United States Department
of Justice, of Washington, DC, for defendant-appellee.
With her on the brief were STUART F. DELERY, Acting
Assistant Attorney General, JEANNE E. DAVIDSON, Direc-
tor and PATRICIA M. MCCARTHY, Assistant Director.
                 ______________________

PER CURIAM.
2                                            SHELTON   v. US

     Plaintiff-Appellant Monty Shelton (“Appellant”)
appeals from the final judgment of the United States
Court of Federal Claims (the “claims court”) dismissing
his complaint in part for lack of subject matter jurisdic-
tion and in part for failure to state a claim upon which
relief can be granted. For the reasons that follow, we
affirm.
                      BACKGROUND
    The United States Federal Bureau of Prisons admin-
isters a program known as the Inmate Financial Respon-
sibility Program (“IFRP”).      The program encourages
sentenced inmates housed in federal correctional facilities
to meet their financial obligations, including special
assessments, fines, court costs, court-ordered restitution,
and other government obligations. 28 C.F.R. §§ 545.10,
545.11(a). IFRP participants work with prison staff to
develop individual financial plans under which the in-
mate is expected to pay a defined amount toward his or
her financial obligations at regular intervals during the
period of incarceration, ordinarily not less than $25 per
quarter. Id. § 545.11(a), (b). The inmate’s contributions
may derive from outside resources or institutional work
program compensation.        Prisoners receive minimum
“maintenance pay” of $5.25 per month, but productive
working inmates “may” receive enhanced compensation
known as “performance pay” or, in exceptional cases,
“bonus pay.” Id. §§ 545.20(b), 545.26(f).
    An inmate participating in the IFRP is “responsible
for making satisfactory progress in meeting his/her finan-
cial responsibility plan and for providing documentation
of these payments to unit staff.” Id. § 545.11(b); see also
id. § 545.11(c) (monitoring inmate participation and
progress). Inmates that refuse to participate in the IFRP
or fail to comply with an IFRP financial plan will ordinar-
ily face certain consequences, such as loss of furlough;
limitations on commissary spending; and ineligibility for
“performance pay above the maintenance pay level, or
bonus pay, or vacation pay.” Id. § 545.11(d).
SHELTON   v. US                                           3

    Appellant is an inmate in federal prison. In addition
to his prison sentence, Appellant’s 2004 conviction also
included a $10,000 monetary fine. Pursuant to the IFRP,
prison staff created a financial plan that called on Appel-
lant to pay $25 per quarter toward his fine, and Appellant
signified his assent to that plan by signing a correspond-
ing document entitled “Inmate Financial Contract” in
July 2006. In addition, a prison staff member signed that
document as “Staff Witness.”
    In October 2008, prison staff determined that Appel-
lant’s IFRP contribution should be increased to $75 per
month in light of monetary gifts he had received from
outside sources. Appellant did not agree to the revised
financial plan, his performance pay was withdrawn, and
he made no payments toward his fine for several months.
In April 2010, prison staff again revised Appellant’s
financial plan, setting a minimum monthly payment of
$55. Appellant agreed to abide by the plan but failed to
make the necessary payments. Prison officials later
restored the minimum payment level for Appellant’s
financial plan to $25 per quarter, and Appellant made
those payments for several months thereafter.
    In May 2012, prison staff once again revised Appel-
lant’s financial plan to provide for a minimum payment of
$67 per month. When Appellant refused the modified
financial plan, his performance pay was once again sus-
pended.
    Appellant thereafter filed a complaint in the claims
court, alleging (1) that the government had conducted an
unconstitutional taking of his property by withdrawing
his performance pay, and (2) that the government had
breached an enforceable contract arising from his original
2006 financial plan. Appellant sought $1,329.57 in back
pay for the periods in which his performance pay had
been suspended, as well as “immediate reinstatement of
the original contract and cessation of the punitive sanc-
tions against him.”
4                                            SHELTON   v. US

    The claims court dismissed. Shelton v. United States,
No. 12-519C, 2013 WL 151709 (Fed. Cl. Jan. 8, 2013).
The court held that Appellant had failed to state a con-
tract claim because the 2006 financial plan represented
no more than a unilateral promise to pay $25 per quarter
toward Appellant’s financial obligations and could not be
reasonably construed as a valid contract with the United
States. Id. at *1. In addition, the court held that Appel-
lant had failed to state a takings claim because he had no
cognizable property interest in performance pay, which
depends solely on the discretion of the warden at a given
correctional facility. Id. at *2. Finally, the court dis-
missed Appellant’s requests for declaratory and injunctive
relief as beyond its jurisdiction. Id.
    Appellant filed a timely appeal contesting the final
judgment of the trial court, and we have jurisdiction
under 28 U.S.C. § 1295(a)(3).
                       DISCUSSION
    We review the claims court’s judgment of dismissal for
failure to state a claim upon which relief can be granted
de novo. Hearts Bluff Game Ranch, Inc. v. United States,
669 F.3d 1326, 1328 (Fed. Cir. 2012). Pleadings filed by
pro se plaintiffs may be judged by more liberal standards
than those prepared by an attorney, McZeal v. Sprint
Nextel Corp., 501 F.3d 1354, 1356 (Fed. Cir. 2007), but a
viable complaint must nonetheless “plead factual allega-
tions that support a facially ‘plausible’ claim to relief,”
Cambridge v. United States, 558 F.3d 1331, 1335 (Fed.
Cir. 2009) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544
(2007)).
    On appeal, Appellant challenges only the dismissal of
his contract claim. Appellant notes that his original
financial plan was labeled “Inmate Financial Contract”
and contends that his original financial plan under the
IFRP constituted a binding contract that he entered into
with the government in exchange for implied considera-
tion in the form of a promise that he “would not be sanc-
SHELTON   v. US                                           5

tioned if [he] signed the contract.” Appellant argues
further that the regulations governing the IFRP give
prison staff the right to bind the government in contracts
involving the exchange of funds as specified in inmate
financial plans.
    The government responds that Appellant failed to
plead facts sufficient to indicate the existence of an ex-
press or implied contract. According to the government,
Appellant’s financial plans did not purport to commit the
government to any course of action, nor did they indicate
that an authorized government agent entered into any
agreement.
     We conclude that the claims court correctly dismissed
the complaint. To state a claim for breach of contract
against the government, a plaintiff must allege facts that
plausibly show the existence of such a contract. Kam-
Almaz v. United States, 682 F.3d 1364, 1367–69 (Fed. Cir.
2012). Such a contract requires: (1) mutual intent to
contract, (2) consideration, (3) offer and acceptance, and
(4) actual authority for the government’s agent to bind the
government in contract. Id. at 1368.
    Notwithstanding the word “contract” in the formal
heading of the signed 2006 financial plan, that document
does not evince any promise made or obligation assumed
by the government in exchange for Appellant’s participa-
tion in the IFRP. The document concerns only Appellant’s
understanding of the IFRP and his pledge to submit
payments according to the specified schedule, and it
indicates that prison staff participated only in providing
information on the IFRP program and witnessing Appel-
lant’s signature. In short, the signed financial plan does
not reflect consideration of any sort offered by the gov-
ernment in return for Appellant’s participation.
    Appellant nonetheless contends that government per-
sonnel orally promised that he “would not be sanctioned if
[he] signed the IFRP contract.” Even if that contention
had been made in Appellant’s complaint—it was not—it
6                                              SHELTON   v. US

would still fail to support a plausible claim for relief. The
“sanction” that Appellant describes is the loss of perfor-
mance pay, which is committed to the discretion of the
prison warden under the governing regulations. See 28
C.F.R. § 545.20(b) (“The Warden may recognize an in-
mate’s work performance or productive participation in
specified correctional programs by granting performance
pay.”) (emphasis added). Appellant has not plausibly
asserted that he received actual or implied assurances of
continued performance pay from any person with actual
control over his institutional compensation, much less one
authorized to enter into contracts with inmates on behalf
of the government. Appellant has therefore failed to
advance a viable claim for relief.
                       CONCLUSION
    As described, the claims court correctly dismissed
Appellant’s contract-based cause of action for failure to
state a cognizable claim. We therefore affirm.
                       AFFIRMED